 




EXHIBIT 10.3
DRESSER-RAND
          Commercial Headquarters
          1200 West Sam Houston Parkway N.
          Houston, TX 77043
          Phone: 713-973-5377
          Fax: 713-973-5323
Vincent R. Volpe Jr.
President & CEO
December 1, 2006
Lonnie Arnett
Vice President, Controller and Chief Accounting Officer
Dresser-Rand
1200 W. Sam Houston Pkwy N.
Houston, Texas 77043
Dear Lonnie,
Earlier this year you received a $200,000 bonus in recognition of the tremendous
results you achieved within the corporate accounting function since joining
Dresser-Rand. And you know better than anyone, while much has been accomplished,
there is still much left to do in meeting the remaining objectives of
eliminating each of our itemized material weaknesses.
Our intent is to ensure that the company is making significant progress in
implementing and managing its internal control environment. It is important to
every member of the executive staff that we run our newly public company with
strict adherence to financial, electronic systems, and human resource controls
that mitigate any possibility of poor business practices due to unethical,
illegal, or simply uninformed actions. I recognize that this will involve
significant additional work, and I believe that these results should be
appropriately rewarded.
I am pleased to let you know that you will be eligible to receive an additional
special bonus in 2007. This bonus will have a maximum award potential of
$200,000. The bonus will be paid to you on a pro-rata basis to the extent it is
earned throughout the year. The pro-rata payments will be based on the
achievement of substantive progress toward the elimination of the company’s
material weaknesses and the establishment of appropriate financial internal
controls. This bonus opportunity will remain the effect through the completion
of the company’s FY2007 financial audit.
You will also be eligible to receive up to an additional $200,000 for the
achievement of a 2007 financial audit indicating that the company’s material
weaknesses have been substantially remediated. This bonus will be paid to you in
2008, as soon as reasonably possible following the completion of the audit to
the company’s satisfaction.
You may elect to receive each of these bonuses in either cash or company stock
by making such election in the manner designated by the company. The bonus
amounts described in this letter are in addition to your annual AIM program
eligibility.
In addition to the performance bonuses outlined above you will also be eligible
to receive a restricted stock grant valued at $500,000 on February 15, 2007. The
number of shares will be determined by dividing $500,000 by the closing DRC
share price on February 15, 2007. The shares would vest in three equal
installments on each of the first three anniversaries of the grant

 



--------------------------------------------------------------------------------



 



date. You will be provided with a grant agreement for your signature indicating
all other details at the time of grant.
 
Of course, receipt and payment of any of the above incentives is contingent on
your continuing to be employed by the company both on the date the incentive is
earned and on the date the incentive is paid with respect to any restricted
stock. The grant and vesting of such restricted stock would also be subject to
your signing the grant agreement and otherwise complying with the terms therein.
 
Lonnie, once again I want to recognize, on behalf of the company, your terrific
contributions to Dresser-Rand and to express my confidence in your ability to
lead us through the necessary actions to achieve these important objectives.
 
Best Regards,
 
/s/ Vincent R. Volpe, Jr.
 
Vincent R. Volpe, Jr.
 
VRV/lb